Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-12, 14-24, and 27-30, as amended 07 FEB. 2022, are pending and have been considered as follows:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
(Cl. 30) "curved plates that engage with the longitudinal roof frame members and the longitudinal wall frame members to hold the shape of the peak of the roof" has not been explicitly pointed out; the Examiner notes FIG. 25B which shows a curved plate but does not show how this relates to "the shape of the peak" or a "peak" of the roof as claimed; FIG. 49 shows a support 350 at a peak but is not described as a "curved plate";
(Cl. 30) "the peak of the roof" has not been explicitly pointed out.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-8, 10-11, 14 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey US 8104233 B2 in view of Gosling et al. US 9670669 B2 (Gosling).
As per claim 1 Wilsey teaches a kit for a structure, the kit comprising: 
a plurality of frame elements (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2) that are selectively connectable to facilitate constructing a frame structure ("building structure", title) of the structure; and 
a plurality of cementitious composite mats (draped layers 32, 32 FIG. 1; note "net is treated by applying a layer 34 of surface treating agent such as cementitious material" 7:46); 
wherein the plurality of frame elements (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2) and the plurality of cementitious composite mats are assemblable to provide the structure (see FIG. 1; this is recognized as "assemblable to provide" as broadly claimed); 
wherein, in response to the plurality of cementitious composite mats being hydrated in-situ, the plurality of cementitious composite mats cure to provide cement panels for the structure (see "set by either hydration or polycondensation" 7:21; this is recognized as "hydrated in-situ… to provide cement panels" as broadly claimed). 
Wilsey, however, fails to explicitly disclose:
wherein the plurality of frame elements 
wherein at least a subset of the lateral frame elements defines a plurality of coupling interfaces therealong;
wherein the plurality of cementitious composite mats include couplers positioned along a rear surface thereof that selectively engage with the plurality of coupling interfaces to facilitate attaching the plurality of cementitious composite mats to the frame structure; and 
In a separate embodiment (FIG. 1) Wilsey teaches distinct "lateral" and "longitudinal" —as broadly claimed— frame elements, "at a preliminary stage of construction" (see 4:10), specifically:
wherein the plurality of frame elements include longitudinal frame elements (elongated elements extending from lower left to upper right, or "longitudinal", FIG. 1)   and lateral frame elements (elongated elements extending from lower right to upper left, or "lateral", FIG. 1)   extending between the longitudinal frame elements  .
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wilsey by including the elongated elements extending as claimed as taught by Wilsey in order to form a completed structure.
Gosling teaches providing coupling means, or "connection features" to secure a panel to a supporting assembly, specifically:
 wherein at least a subset of the lateral frame elements defines a plurality of coupling interfaces (connection features 250, FIG. 4) therealong;
wherein the plurality of cementitious composite mats include couplers (connection features 260, FIG. 4) positioned along a rear surface thereof that selectively engage with the plurality of coupling interfaces to facilitate attaching the plurality of cementitious composite mats to the frame structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey by including the connection features as taught by Gosling in order to effectuate selective coupling of the mats to the structural elements.

As per claim 2 Wilsey in view of Gosling teaches the limitation according to claim 1, and Wilsey further discloses the plurality of frame elements (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2)  and the plurality of cementitious composite mats are provided in a disassembled kit (see "providing a first layer" Cl. 1; this is recognized as "disassembled"), and wherein each of the plurality of cementitious composite mats is selectively couplable to one or more frame elements (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2)  of the plurality of frame elements (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2) . 

As per claim 3 Wilsey in view of Gosling teaches the limitation according to claim 2, and Gosling further comprising at least one of a door or a window (see window in module 110b, FIG. 1A), wherein the at least one of the door or the window is pre-installed within or installable into a respective one of the plurality of cementitious composite mats (see FIG. 1A; this is recognized as teaching the window is "pre-installed within" the elements). It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Gosling by including the window as taught by Gosling in order to effectuate a more pleasant living space.

As per claim 4 Wilsey in view of Gosling teaches the limitation according to claim 1, and Wilsey further discloses wherein the plurality of frame elements are pre-assembled into a plurality of frame assemblies (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2 and "principal coating layer 34", FIG. 2; the coating and elements are recognized as a frame assembly), 
wherein each of the plurality of cementitious composite mats (draped layers 32, 32 FIG. 1) is pre-coupled (see FIG. 2; note "The building shell 40 serves as a mold for application of one or more additional layers of net 32" 8:37; this is recognized a plurality of layers are "connectable" adjacent one another; also "Known fastening systems" 7:61; this is recognized as teaching any of the disclosed elements are intended to be "pre-coupled" as broadly claimed) to a respective one of the plurality of frame assemblies such that the kit includes a plurality of prefabricated cementitious composite panels, and 
wherein the plurality of frame assemblies are selectively connectable (see FIG. 2; note "The building shell 40 serves as a mold for application of one or more additional layers of net 32" 8:37; this is recognized a plurality of layers are "connectable" adjacent one another; also "Known fastening systems" 7:61; this is recognized as teaching any of the disclosed elements are intended to be "selectively connectable" as broadly claimed) to provide the frame structure ("building structure", title). 

As per claim 5 Wilsey in view of Gosling teaches the limitation according to claim 4, and Wilsey further discloses the plurality of prefabricated cementitious composite panels are shippable in a flat configuration (see "providing a first layer" Cl. 1; this is recognized as "shippable in a flat configuration" because the layers are flat). 

As per claim 6 Wilsey in view of Gosling teaches the limitation according to claim 4, and Wilsey further discloses the plurality of prefabricated cementitious composite panels are shippable in a rolled configuration (see "Most are sold and transported in rolls exhibiting this characteristic. As well, most steel and aluminum scrims and stucco netting are in rolls" 6:31). 

As per claim 7 Wilsey in view of Gosling teaches the limitation according to claim 4, and Wilsey further discloses the plurality of prefabricated cementitious composite panels include a first type of panel and a second type of panel different than the first type of panel (see "first layer of flexible fabric into a first preselected desired shape… a second preselected desired shape… the second preselected desired shape is different from the first preselected desired shape" Cl. 1; this is recognized as teaching the elements have different shapes —or "types"— as broadly claimed). 

As per claim 8 Wilsey in view of Gosling teaches the limitation according to claim 7, and Wilsey further discloses the first type of panel is provided in a flat configuration and the frame assembly thereof is non-bendable (see " the net 32 can be stretched taut and attached to framework 30" 7:60), and in a further embodiment discloses wherein the second type of panel is provided in a pre-bent configuration (see "FIG. 3 shows the resulting roof 46" 10:1). It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Gosling by including elements of any known shapes and sizes, including —in a "pre-bent configuration" as shown by roof 46—as taught by Wiley as an obvious design choice in order to provide a greater variety of structures and because it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant. In re Dailey, 357 F.2d 669, 149.

As per claim 10 Wilsey teaches the limitation according to claim 4, and Wilsey further discloses the plurality of cementitious composite mats (draped layers 32, 32 FIG. 1) extend beyond at least one of a lateral end or a longitudinal end of the plurality of frame assemblies  (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2 and "principal coating layer 34", FIG. 2; the coating and elements are recognized as a sub-frame assembly) assemblies such that adjacent cementitious composite mats of adjacent cementitious composite panels at least partially overlap when the structure is assembled (see FIG. 2; this is recognized as teaching the elements to the right of the figure "partially overlap" —at least somewhat— a neighboring sub-frame, if and when a neighboring sub-frame is later added).

As per claim 11 Wilsey teaches the limitation according to claim 4, and Gosling further discloses wherein at least one of the plurality of prefabricated cementitious composite panels includes a door ("The manufacturer can place window and/or door openings" 9:20) embedded within the cementitious composite mat thereof, and wherein at least one of the plurality of prefabricated cementitious composite panels includes a window ("The manufacturer can place window and/or door openings" 9:20) embedded within the cementitious composite mat thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey by including the window and/or door openings as taught by Gosling in order to effectuate a more pleasant living space.

As per claim 14 Wilsey in view of Gosling teaches the limitation according to claim 1, and in a further embodiment Wilsey teaches an insulation layer ("The intermediate layer 70 may be formulated to constitute an internal structural member, spacer, or insulation" 8:43), wherein the insulation layer is couplable to an interior of the frame structure, and wherein the plurality of cementitious composite mats are couplable to an exterior of the frame structure (see FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey by including the insulation in order to effectuate a more pleasant living space as is old and well known in the art.

Claim 9, 12 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of Gosling as applied to claim 7 above, and further in view of  in view of Noble et al. US 8297027 B2 (Noble).
As per claim 9 Wilsey in view of Gosling teaches the limitation according to claim 7, and Wilsey further discloses the first type of panel is provided in a flat configuration and the frame assembly (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2 and "principal coating layer 34", FIG. 2; the coating and elements are recognized as a sub-frame assembly) thereof is non-bendable (see "a second skin of an exoskeleton structure may overcoat the elements 42, 44 to incorporate them into the exoskeleton as a unitary or monolithic unit" 9:5), but the combination fails to explicitly disclose:
wherein the second type of panel is provided in the flat configuration and the frame assembly thereof is selectively bendable by hand, and wherein a frame element of the second type of panel defines a plurality of adjacent notches that facilitate selectively bending the frame element from a flat, shipping configuration to a bent, installation configuration prior to hydration of the cementitious composite mat of the second type of panel. 
Noble teaches incorporation of slits —or "notches"— which enable bending of elements, specifically:
wherein the second type of panel is provided in the flat configuration and the frame assembly thereof is selectively bendable by hand(see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64), and wherein a frame element of the second type of panel defines a plurality of adjacent notches that facilitate selectively bending the frame element from a flat, shipping configuration to a bent, installation configuration (see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64) prior to hydration of the cementitious composite mat of the second type of panel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Gosling by including the slits —or "notches"— as taught by Noble in order to enable the elements to be bent, thereby improving the workability of the assembly and increasing the variety of finished products.
 
As per claim 12 Wilsey in view of Gosling teaches the limitation according to claim 1, but the combination fails to explicitly disclose:
wherein at least one frame element of the plurality of frame elements defines a plurality of adjacent notches that facilitate selectively bending the at least one frame element from a flat, shipping configuration to a bent, installation configuration by hand.
Noble teaches incorporation of slits —or "notches"— which enable bending of elements, specifically:
wherein at least one frame element of the plurality of frame elements defines a plurality of adjacent notches that facilitate selectively bending the at least one frame element from a flat, shipping configuration to a bent, installation configuration by hand (see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Gosling by including the slits —or "notches"— as taught by Noble in order to enable the elements to be bent, thereby improving the workability of the assembly and increasing the variety of finished products.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of Gosling as applied to claim 14 above, and further in view of Neumayr US 10077553 B2.
As per claim 15 Wilsey in view of Gosling teaches the limitation according to claim 14 but fails to explicitly disclose:
one or more conduits embedded within the insulation layer, wherein the one or more conduits include at least one of 
(i) an electrical conduit configured to facilitate running wiring through the insulation layer to facilitate powering an electrical component of the structure, 
(ii) a water conduit configured to facilitate running water through the insulation layer to facilitate providing water to a water appliance of the structure, 
(iii) a gas conduit configured to facilitate running gas through the insulation layer to facilitate providing gas to a gas appliance of the structure, 
(iv) an air conduit configured to facilitate running conditioned air through the insulation layer to facilitate providing conditioned air received from a HVAC system throughout the structure, or 
(v) a waste conduit configured to facilitate running waste through insulation layer to facilitate providing the waste to a waste collection system external to the structure. 
Neumayr teaches such conduits embedded within an insulation layer of a wall panel, specifically:
one or more conduits (vertical channels 14a, horizontal channel 16, FIG. 2) embedded within the insulation layer (note: the "layer" between exterior shear panel 18a and interior shear panel 18b is recognized as an insulation layer), wherein the one or more conduits include at least one of 
(i) an electrical conduit ("conduits and components 32 for electrical, plumbing, central vacuum, and HVAC systems." 7:66) configured to facilitate running wiring through the insulation layer to facilitate powering an electrical component of the structure, 
(ii) a water conduit configured to facilitate running water through the insulation layer to facilitate providing water to a water appliance of the structure, 
(iii) a gas conduit configured to facilitate running gas through the insulation layer to facilitate providing gas to a gas appliance of the structure, 
(iv) an air conduit configured to facilitate running conditioned air through the insulation layer to facilitate providing conditioned air received from a HVAC system throughout the structure, or 
(v) a waste conduit configured to facilitate running waste through insulation layer to facilitate providing the waste to a waste collection system external to the structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Gosling by including the channels and components for utilities as taught by Neumayr in order to increase the ability of the panel to provide enhanced features to an building where the panel is installed.

Claim 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of  Noble and Krasnoff US 9567750 B2.
As per claim 16 Wilsey teaches a cementitious composite panel for a structure, the cementitious composite panel comprising: 
a frame (see "structural elements 42, 44 may be arranged in an alternating pattern" 9:1-2) including: 
a cementitious composite mat (draped layers 32, 32 FIG. 1; note "net is treated by applying a layer 34 of surface treating agent such as cementitious material" 7:46) coupled to the frame (see FIG. 1; this is recognized as "coupled " as broadly claimed because the mats would not support themselves), the cementitious composite mat including: 
an inner layer (net 32, FIG. 11); 
an outer layer (fabric 36, FIG. 11); and
a cementitious mixture ("layer 34… such as cementitious material" 7:45-46)
wherein the frame is configured to connect to adjacent frames of adjacent prefabricated panels of the structure (see FIG. 1); and 
wherein, in response to the cementitious composite mat being hydrated in-situ, the cementitious mixture cures to provide a cement panel for the structure (see "set by either hydration or polycondensation" 7:21; this is recognized as "hydrated in-situ… to provide cement panels" as broadly claimed). 
Wilsey fails to explicitly disclose:
a pair of longitudinal frame members; and 
a plurality of lateral frame members extending between the pair of longitudinal frame members along a longitudinal length thereof; 
wherein the plurality of longitudinal frame members   are selectively bendable between two of the plurality of lateral frame members; and 
an inner layer disposed along the frame; 
an outer layer that is permeable to water; and 
a cementitious mixture disposed between the inner layer and the outer layer; 
wherein the frame and the cementitious composite mat are prefabricated and assembled prior to shipment and configured to be shipped in a flat configuration; 
wherein the frame facilitates bending the prefabricated cementitious composite panel from the flat configuration into a predefined shape at a construction location of the structure; 
In a separate embodiment (FIG. 1) Wilsey teaches distinct "lateral" and "longitudinal" —as broadly claimed— frame elements, "at a preliminary stage of construction" (see 4:10), specifically:
a pair of longitudinal frame members (elongated elements extending from lower left to upper right, or "longitudinal", FIG. 1); and 
a plurality of lateral frame members (elongated elements extending from lower right to upper left, or "lateral", FIG. 1) extending between the pair of longitudinal frame members along a longitudinal length thereof; 
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey by including the elongated elements extending as claimed as taught by Wilsey in order to form a completed structure.
Noble teaches incorporation of slits —or "notches"— which enable bending of elements, specifically:
wherein the plurality of longitudinal frame members are selectively bendable (see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64) between two of the plurality of lateral frame members;
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey by including the slits —or "notches"— as taught by Noble in order to enable the elements to be bent, thereby improving the workability of the assembly and increasing the variety of finished products.
Krasnoff teaches such an arrangement of layers capable of use with the assembly of Wilsey, specifically:
an inner layer (impermeable layer 50, FIG. 3) disposed along the frame; 
an outer layer (permeable layer 20, FIG. 3) that is permeable to water; 
the cementitious mixture (structure layer 40, FIG. 3) disposed between the inner layer and the outer layer;
wherein the frame and the cementitious composite mat are prefabricated and assembled prior (see "These woven or knitted layers may need to be formed between other layers" 1:51; this teaches at least some amount of prefabricating and assembly "prior to shipment" as broadly claimed) to shipment and configured to be shipped in a flat configuration; 
wherein the frame facilitates bending (see "three-point bending test" 27:52) the prefabricated cementitious composite panel from the flat configuration into a predefined shape at a construction location of the structure
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Noble by substituting the arrangement of inner and outer layers with the mixture disposed between the inner layer and the outer layer as taught by Krasnoff in order to form the cementitious shell in place against the frame.

As per claim 17 Wilsey in view of  Noble and Krasnoff teaches the limitation according to claim 16, and Wiley further discloses the cementitious composite mat (draped layers 32, 32 FIG. 1) has a longer longitudinal length than the frame such that the cementitious composite mat extends beyond (see FIG. 2; this is recognized as teaching the elements to the right of the figure "beyond" —at least somewhat— leftmost elements 42, 44, and unidentified element 42) at least one end of the frame.

As per claim 18 Wilsey in view of  Noble and Krasnoff teaches the limitation according to claim 16, and Noble further discloses the pair of longitudinal frame members defines a plurality of adjacent notches (see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64) that facilitate bending the flat shipping configuration into the predefined shape prior to hydration of the cementitious composite mat. It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of  Noble and Krasnoff by including the slits —or "notches"— as taught by Noble in order to enable the elements to be bent, thereby improving the workability of the assembly and increasing the variety of finished products.

As per claim 19 Wilsey in view of  Noble and Krasnoff teaches the limitation according to claim 16, and in a separate embodiment, Wilsey teaches an insulating layer ("The intermediate layer 70 may be formulated to constitute an internal structural member, spacer, or insulation" 8:43), wherein the cementitious composite mat is disposed along a first side of the frame, and wherein the insulating layer is disposed at least one of (i) along an opposing second side of the frame such that the frame is sandwiched between the insulating layer and the cementitious composite mat or (ii) within gaps between frame members of the frame (note the nets 32 with hardener 34 within the gaps between members 42, 44, and 44). It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of  Noble and Krasnoff by including the insulation between frame members in order to effectuate a more pleasant living space as is old and well known in the art.

Claim 20-24 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of Krasnoff as applied to claim 19 and further in view of Neumayr.
As per claim 20-24 Wilsey in view of Krasnoff teaches the limitation according to claim 19 but fails to explicitly disclose:
(Cl. 20) one or more conduits extending within cementitious composite panel, wherein the one or more conduits include at least one of 
(i) an electrical conduit configured to facilitate running wiring through the cementitious composite panel to facilitate powering an electrical component of the structure, 
(ii) a water conduit configured to facilitate running water through the cementitious composite panel to facilitate providing water to a water appliance of the structure, 
(iii) a gas conduit configured to facilitate running gas through the cementitious composite panel to facilitate providing gas to a gas appliance of the structure, 
(iv) an air conduit configured to facilitate running conditioned air through the cementitious composite panel to facilitate providing conditioned air received from a HVAC system throughout the structure, or 
(v) a waste conduit configured to facilitate running waste through cementitious composite panel to facilitate providing waste through the cementitious composite panel to a waste collection system external to the structure;
(Cl. 21) wherein the one or more conduits are one or more first conduits, and wherein the one or more first conduits are configured to engage with one or more second conduits of the adjacent panels; 
(Cl. 22) wherein an interface between the one or more first conduits and the one or more second conduits includes a seal or a mechanical retainer to secure the interface;
(Cl. 23) wherein the seal includes an adhesive element configured to rupture when the one or more first conduits engage with the one or more second conduits to adhesively seal the interface; and
(Cl. 24) further comprising a liner disposed along a side of the insulating layer opposite the frame, wherein the one or more conduits includes the electrical conduit, further comprising an electrical component embedded within or disposed along the liner or the cementitious composite mat, wherein the electrical component is connected to the wiring within the electrical conduit.
Neumayr teaches such conduits embedded within an wall panel, specifically, specifically:
(Cl. 20) further comprising one or more conduits (vertical channels 14a, horizontal channel 16, FIG. 2) extending within cementitious composite panel, wherein the one or more conduits include at least one of 
(i) an electrical conduit ("conduits and components 32 for electrical, plumbing, central vacuum, and HVAC systems." 7:66) configured to facilitate running wiring through the cementitious composite panel to facilitate powering an electrical component of the structure, 
(ii) a water conduit configured to facilitate running water through the cementitious composite panel to facilitate providing water to a water appliance of the structure, 
(iii) a gas conduit configured to facilitate running gas through the cementitious composite panel to facilitate providing gas to a gas appliance of the structure, 
(iv) an air conduit configured to facilitate running conditioned air through the cementitious composite panel to facilitate providing conditioned air received from a HVAC system throughout the structure, or 
(v) a waste conduit configured to facilitate running waste through cementitious composite panel to facilitate providing waste through the cementitious composite panel to a waste collection system external to the structure;
(Cl. 21) wherein the one or more conduits are one or more first conduits (vertical channels 14a, horizontal channel 16, FIG. 2), and wherein the one or more first conduits (vertical channels 14a, horizontal channel 16, FIG. 2) are configured to engage with one or more second conduits (see "FIG., 3… channel connector 34 is inserted in the chamber/channel on either side of two adjacent wall segments" 8:43) of the adjacent panels; 
(Cl. 22) wherein an interface between the one or more first conduits (vertical channels 14a, horizontal channel 16, FIG. 2) and the one or more second conduits (see "FIG., 3… channel connector 34 is inserted in the chamber/channel on either side of two adjacent wall segments" 8:43) includes a seal or a mechanical retainer (see "junction boxes (j-box)" 14:75)  to secure the interface;
(Cl. 23) wherein the seal includes an adhesive element ("As indicated above, the surfaces of the corrugated inside shear panel and corrugated inner core can be attached to each other, with mechanical fasteners 60a, adhesive fasteners 60b or both, to create a rigid connection between the components" 71:53) 
(Cl. 24) further comprising a liner (drywall 42, FIG. 4A) disposed along a side of the insulating layer opposite the frame, wherein the one or more conduits includes the electrical conduit ("conduits and components 32 for electrical, plumbing, central vacuum, and HVAC systems." 7:66), further comprising an electrical component (see "junction boxes (j-box)" 14:75) embedded within or disposed along the liner or the cementitious composite mat, wherein the electrical component is connected to the wiring within the electrical conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey by including the channels and components for utilities as taught by Neumayr in order to increase the ability of the panel to provide enhanced features to an building where the panel is installed.
Regarding the limitation of "configured to rupture when the one or more first conduits  engage with the one or more second conduits to adhesively seal the interface" It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. Therefore a person of ordinary skill in the art would teach inclusion of adhesives —including a pressure sensitive adhesive—, so it would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of by including adhesives —including a pressure sensitive adhesive— in order to form a stronger bond between the conduits, thereby decreasing the likelihood of separation.

Claim 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of Noble, Gosling, and Krasnoff.
As per claim 27 Wilsey teaches a structure comprising: 
a plurality of roof panels (see "FIG. 3 shows the resulting roof 46, with a connected series of flat roof segments" [0075]), each of the plurality of roof panels comprising: 
a roof frame assembly (see elongated elements extending from lower right to upper left and lower left to upper right, meeting proximate reference characters 48, 48, 48, FIG. 1) including 
a pair of longitudinal roof frame members (see elongated members extending from lower left to upper right, FIG. 1) having first longitudinal roof ends and second longitudinal roof ends (left end, right end) and 
a plurality of lateral roof frame members extending between the pair of longitudinal roof frame members along a longitudinal length thereof (see elongated elements extending from lower right to upper left, below "peak" at reference characters 48, 48, 48, FIG. 1), and 
a roof cementitious composite mat (draped layer 32 proximate reference character 48, FIG. 1) coupled to the roof frame assembly; 
wherein the plurality of lateral roof frame members are connected to adjacent lateral roof frame members of adjacent roof panels to provide a roof of the structure (see "a roof" proximate upper left-most characters 48,32 and 48); and 
a plurality of wall panels (vertically extending panels 32, 32, FIG. 1), 
a wall cementitious composite mat coupled to the wall frame assembly (see "With or without pretreatment, the fabric 32 is treated with the principal coating layer 34 to form a structural shell. After principal treatment, the treated net holds a fixed shape without continued need for the framework 30, as shown in FIG. 2" 7:41; this is recognizes a cementitious composite); 
an inner layer (net 32, FIG. 11); 
an outer layer (fabric 36, FIG. 11); and
a cementitious mixture ("layer 34… such as cementitious material" 7:45-46);
wherein, in response to being hydrated in-situ, the cementitious mixture cures to provide cement panels of the structure (see "set by either hydration or polycondensation" 7:21; this is recognized as "hydrated in-situ" as broadly claimed). 
Wilsey fails to explicitly disclose:
wherein the plurality of longitudinal roof frame elements are bent between two of the plurality of lateral roof frame members to provide a peak along the roof, and 
each of the plurality of wall panels comprising: a wall frame assembly including (i) a pair of longitudinal wall frame members having first longitudinal wall ends and second longitudinal wall ends and (ii) a plurality of lateral wall frame members extending between the pair of longitudinal wall frame members along a longitudinal length thereof, and 
wherein the plurality of lateral wall frame members are connected to adjacent lateral wall frame members of adjacent wall panels to provide a first sidewall and a second sidewall of the structure; and 
wherein the plurality of longitudinal wall frame elements are bent between two of the plurality of lateral wall frame members to provide an angled portion along the first sidewall and the second sidewall; 
wherein (i) the first longitudinal wall ends of the plurality of wall panels of the first sidewall are connected to the first longitudinal roof ends of the plurality of roof panels and (ii) the first longitudinal wall ends of the plurality of wall panels of the second sidewall are connected to the second longitudinal roof ends of the plurality of roof panels to connect the first sidewall, the second sidewall, and the roof together; 
wherein the angled portion of the first sidewall and the second sidewall corresponds with an angle of the roof, 
wherein each roof cementitious composite mat and each wall cementitious composite mat includes 
an inner, non-permeable layer; 
an outer, water-permeable layer; 
a cementitious mixture disposed between the inner, non-permeable layer and the outer, water-permeable layer; and 
Noble teaches incorporation of slits —or "notches"— which enable bending of elements, specifically:
wherein the plurality of longitudinal roof frame elements are bent between two of the plurality of lateral roof frame members (see FIG. 13) to provide a peak along the roof (see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64), and 
wherein the plurality of longitudinal wall frame elements are bent between two of the plurality of lateral wall frame members (see FIG. 13) to provide an angled portion along the first sidewall and the second sidewall (see "cut with a number of slits across the ribs of the corrugated panel in various ways, allowing the panel to be bent into a curve" 8:64); and 
wherein the angled portion of the first sidewall and the second sidewall corresponds with an angle of the roof (see FIG. 13), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the beams of Wilsey by including the slits —or "notches"— and bending them to form a peak as taught by Noble in order to enable the elements to be bent, thereby improving the workability of the assembly and increasing the variety of finished products. 
Gosling teaches providing coupling means —or a wall frame assembly— specifically:
each of the plurality of wall panels comprising: a wall frame assembly including (i) a pair of longitudinal wall frame members (connection features 250, FIG. 4) having first longitudinal wall ends and second longitudinal wall ends and (ii) a plurality of lateral wall frame members (wall-side connectors 230m′, FIG. 6A) extending between the pair of longitudinal wall frame members along a longitudinal length thereof, and 
wherein the plurality of lateral wall frame members are connected to adjacent lateral wall frame members of adjacent wall panels to provide a first sidewall and a second sidewall of the structure (see FIG. 3; this is considered exemplary); and 
wherein (i) the first longitudinal wall ends of the plurality of wall panels of the first sidewall are connected to the first longitudinal roof ends of the plurality of roof panels and (ii) the first longitudinal wall ends of the plurality of wall panels of the second sidewall are connected to the second longitudinal roof ends of the plurality of roof panels to connect the first sidewall, the second sidewall, and the roof together (see FIG. 1A; this teaches the members can be connected using the connectors as broadly claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey and Noble by including the connection features as taught by Gosling in order to effectuate selective coupling of the mats to the structural elements.
Krasnoff teaches such an arrangement of layers capable of use with the assembly of Wilsey, specifically:
wherein each roof cementitious composite mat and each wall cementitious composite mat includes 
an inner, non-permeable layer (impermeable layer 50, FIG. 3); 
an outer, water-permeable layer (permeable layer 20, FIG. 3); 
a cementitious mixture disposed between the inner, non-permeable layer and the outer, water-permeable layer (structure layer 40, FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the assembly of Wilsey in view of Noble and Gosling by substituting the arrangement of inner and outer layers with the mixture disposed between the inner layer and the outer layer as taught by Krasnoff in order to form the cementitious shell in place against the frame.

As per claim 28 Wilsey in view of Noble, Gosling, and Krasnoff teaches the limitation according to claim 27, and in a separate embodiment, Wilsey teaches ends of the roof cementitious composite mat overlap with the angled portion of the first sidewall and the second sidewall (element 66 is recognized to "overlap with" the angled —or "upper"— portion of walls 40 FIG. 18). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wilsey in view of Noble, Gosling, and Krasnoff by including the exterior element as taught by Wilsey in order to provide the roof with a drip edge which extends away from the subjacent wall to protect and thereby preserve the life of the wall.
 
Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of Noble, Gosling, and Krasnoff as applied to claim 27 above and further in view of Taraba et al. US 20100088981 A1.
As per claim 29 Wilsey in view of Noble, Gosling, and Krasnoff  teaches the limitation according to claim 27, but fails to explicitly disclose:
wherein a bottom end of the wall cementitious composite mat extends beyond the wall frame assembly and curves away from the cementitious composite shelter. 
Taraba teaches a lower wall end which curves as claimed, specifically:
wherein a bottom end (40, FIG. 2a) of the wall cementitious composite mat extends beyond the wall frame assembly and curves away from the cementitious composite shelter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wilsey in view of Noble, Gosling, and Krasnoff by including the shape of the bottom end as taught by Taraba in order to provide the lower wall with a drip edge which extends away from the wall to protect and thereby preserve the life of the wall.

 Claim 30 rejected under 35 U.S.C. 103 as being unpatentable over Wilsey in view of Noble, Gosling, and Krasnoff as applied to claim 27 above and further in view of DAUGAS MIREILLE FR 2486983 A1 (Daugas).
As per claim 30 Wilsey in view of Noble, Gosling, and Krasnoff  teaches the limitation according to claim 27, but fails to explicitly disclose:
curved plates that engage with the longitudinal roof frame members and the longitudinal wall frame members to hold the shape of the peak of the roof and the angled portion of the first sidewall and the second sidewall, respectively.
Daugas teaches such a curved plate for a roof peak (see FIG. 9, below), specifically:
curved plates (13, 14, and 16 FIG. 9) that engage with the longitudinal roof frame members and the longitudinal wall frame members to hold the shape of the peak of the roof and the angled portion of the first sidewall and the second sidewall, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wilsey in view of Noble, Gosling, and Krasnoff by including the curved plates as taught by Daugas in order to provide an attractive roof peak which will promote water runoff from the top of the roof, thereby preserving the life of the roof.

    PNG
    media_image1.png
    396
    545
    media_image1.png
    Greyscale





Response to Arguments
Applicant's arguments filed 07 FEB. 22  have been fully considered but they are not persuasive.
As per the arguments (page -11-):
First, the attachment of the net 32 to the framework 30 is not the same as coupling a “cementitious composite mat” to the framework 30. 
and
Second, nowhere does Wilsey disclose that the framework 30 defines “a plurality of coupling interfaces” or that the net 32 or the structural layer 34 “include couplers positioned along a rear surface thereof that selectively engage with the plurality of coupling interfaces” of lateral members of the framework 30
the Examiner submits Wilsey teaches a building structure wherein walls, a roof, and a floor are supported by posts and beams are connected at least by virtue of gravity but also by virtue of forming the walls, roof, and floor integrally with the posts (see [0018]). 
As per Applicant’s supposition that Wilsey fails to teach “coupling interfaces” the Examiner submits Wilsey was not relied up to teach coupling interfaces. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

As per the argument (page -13-):
Wilsey provides no disclosure regarding “prefabricated cementitious composite panels,” let alone a prefabricated cementitious composite panel with the variety of features recited by amended independent Claim 16
the Examiner submits Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Wilsey teaches framework and panels which are set by hydration and may include reinforcements. These are recognized as "prefabricated cementitious composite panels" as broadly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HALL RAYMOND L US 3415260 A (FIG. 1-2) teaches a curved plates capable of holding a shape of a peak

    PNG
    media_image2.png
    615
    387
    media_image2.png
    Greyscale


Kang US 6892503 B1 (FIG. 2) teaches a tent capable of holding the shape of a roof peak 

    PNG
    media_image3.png
    362
    484
    media_image3.png
    Greyscale

Bernard US 4961297 A (FIG. 4) teaches a curved plate at a roof peak

    PNG
    media_image4.png
    327
    487
    media_image4.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635